Citation Nr: 0634294	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-03 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a right foot disability, status post fractures of the 
third, fourth, and fifth long bones of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served in the Army National Guard from with 
various periods of training, including a period in July 1976 
during which he incurred his service-connected right foot 
disability (residuals of fractures of the right foot).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The file was originally before the RO in 
St. Petersburg, Florida, but the veteran currently lives in 
Jessup, Georgia.  

The veteran testified at a Board videoconference hearing in 
November 2003.  Although the veteran testified before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board, the veteran indicated in April 2006 that he did not 
want another hearing with a different VLJ.  See 38 C.F.R. § 
20.707 (2005).    

The veteran submitted additional VA medical evidence that was 
received in May 2006, post-certification of the current 
appeal.  This evidence was relevant to the right foot issue 
on appeal.  The veteran subsequently submitted a waiver of RO 
consideration for this evidence, received in October 2006.  
VA is charged with constructive knowledge of evidence 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Consequently, even though this evidence was not 
received within 90 days of the certification of appeal, any 
pertinent VA medical evidence received prior to the issuance 
of a Board decision is considered to have been timely 
received by the Board for the purposes of 38 C.F.R. § 20.800 
and § 20.1304.  See Chairman's Memorandum No. 01-05-09 (May 
25, 2005).  Thus, the Board will consider this evidence.      

In August 2006, the Board, on its own motion, vacated a 
previous April 2006 Board decision for the current issue on 
appeal in order to consider additional evidence the veteran 
had submitted.  See 38 C.F.R. § 20.904 (2006).  Consequently, 
in order to provide the veteran with full due process of law, 
the Board will now consider this additional evidence and the 
veteran's claim de novo.

Based on a May 2006 statement of the veteran, it appears the 
veteran may be raising additional issues, including an issue 
under 38 U.S.C.A. § 1151, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.


FINDING OF FACT

The veteran's right foot disability is currently evaluated as 
30 percent disabling; there is no objective evidence of loss 
of use of the right foot, ankylosis of the right ankle, or 
bilateral flatfoot or claw foot rising to a disability level 
of 50 percent.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5270, 5276, 
5278, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; See 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, the veteran fractured the third, fourth, and 
fifth long bones of the right foot in July 1976 during 
training while in service.  His foot was in a cast for four 
weeks, and he received crutches.  Subsequently, a June 1997 
rating decision granted service connection for a right foot 
disability, status post fracture and rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284, other foot 
injuries.  38 C.F.R. § 4.20.  At that time, the disability 
was rated as noncompensable.  

By way of an October 1998 rating decision, the noncompensable 
evaluation was increased to 30 percent under Diagnostic Code 
5284, effective from January 1996.  The RO continued the 30 
percent evaluation in the February 2000 rating decision on 
appeal. 

Under Diagnostic Code 5284, a 30 percent rating is in order 
when the other foot injury is classified as "severe."  The 
words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

In order to warrant a higher rating, the note to Code 5284 
indicates that a 40 percent disability rating may be assigned 
if there is actual loss of use of the foot.  "Loss of use of 
a foot" is defined as no effective function remaining other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of 
balance, propulsion, etc., which could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63.   

Examples under 38 C.F.R. 4.63 which constitute loss of use of 
a foot include extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, or 
complete paralysis of the external popliteal nerve and 
consequent footdrop.   
 
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In addition, when evaluating disability from arthritis, 
objective indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion of both the damaged joint and the opposite undamaged 
joint must be considered.  38 C.F.R. § 4.59.

In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot 
injury, and whether it involves limitation of motion.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

There are other potential Diagnostic Codes that provide for a 
rating higher than 30 percent.  However, there is no 
contention by the veteran of ankylosis (meaning complete bony 
fixation of the ankle) (Code 5270).  38 C.F.R. § 4.71a.  
Further, recent VA treatment records from March and May of 
2006 do not mention ankylosis.  Therefore, this Code will not 
be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  However, the 
evidence shows that the veteran's right foot disability could 
be rated under Diagnostic Codes 5276 and 5278, in addition to 
Diagnostic Code 5284.  Therefore, the Board will evaluate the 
disability under the Code that will provide the most 
favorable rating.

With respect to Diagnostic Code 5276, concerning acquired 
flatfoot (pes planus), a 30 percent rating is warranted for 
severe bilateral flatfoot where, there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating 
applies where the evidence shows pronounced bilateral 
flatfoot, demonstrated by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a. 

With regard to pes planus and Diagnostic Code 5276, the 
December 2004 VA examination and a VA outpatient podiatry 
consult from October 2004 diagnosed the veteran with 
bilateral pes planus.  Despite exhibiting associated 
pronation of the foot, the December 2004 examiner noted that 
the veteran did not have any tenderness and the Achilles 
tendon was normal and "contracted normally."  There was no 
mention of severe spasm of the Achilles tendon.  No 
significant calluses were present, although the October 2004 
consult showed "bunion deformities."  Likewise, there was 
no indication of marked inward displacement.  The October 
2004 podiatry consult reported that the veteran was given 
full-length arch-support insoles to help realign the foot in 
a more functional position, however, the December 2004 
examiner noted that the veteran was not wearing the inserts 
provided to him.  

Overall, the Board must find that this report provides 
evidence against this claim.

Finally, with regard to a higher rating under Diagnostic Code 
5276, recent VA treatment records from March and May of 2006 
show that the veteran has pain and weakness of the right foot 
with difficulty in pronation, but there are no similar 
complaints to the left foot.  Diagnostic Code 5276 specifies 
that the symptoms must be bilateral in order to receive a 
higher 50 percent rating. 

Overall, the Board finds these reports are entitled to great 
probative weight and provide evidence against this claim.  
Consequently, the evidence does not demonstrate bilateral pes 
planus disability commensurate with a 50 percent rating under 
Diagnostic Code 5276.  38 C.F.R. § 4.7.  

In consideration of Diagnostic Code 5278, a 50 percent rating 
for bilateral acquired claw foot (pes cavus) is in order 
where the evidence shows marked contraction of plantar fascia 
with dropped forefoot, all toes hammertoes, very painful 
callosities, and marked varus deformity.  With all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, a 30 percent evaluation is 
in order for bilateral claw foot.  

In this respect, private medical records of "J.M.," MD., 
dated from June 2002 to November 2002 indicated that the 
veteran had bilateral claw feet.  Furthermore, private 
medical evidence from "D.P.," MD., documented that the 
veteran was diagnosed with hammer digit syndrome for the 2nd, 
3rd, 4th, and 5th toes on both feet.  However, the evidence 
indicates that, following right foot surgery performed in 
January 2003 (see "D.P.", MD private records and VA 
examination of December 2004), the veteran no longer had any 
hammertoes on the right foot.  In any event, a rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5278, for claw foot, because the veteran did not have 
bilateral hammertoes on all digits of both feet, marked 
contraction of plantar fascia with dropped forefoot, or 
marked varus deformity.  Although the veteran previously did 
have painful calluses on the both feet associated with his 
hammertoe condition (see Dr. M. record of July 2002 and Dr. 
P. record of December 2002), recent VA treatment records from 
2006 show complaints reflective of right foot problems only.  
Consequently, the overall disability picture does not more 
closely approximate the criteria required for a 50 percent 
evaluation under Diagnostic Code 5278.  38 C.F.R. § 4.71a.

Finally, with respect to a 40 percent rating for loss of use 
of the foot under Diagnostic Code 5284, while the veteran's 
right foot disability is significant, the medical evidence 
does not show that he has actually lost the use of the foot.  
According to the December 2004 VA examiner, the veteran is 
able to walk beyond 200 feet, and stand, albeit with 
limitations, and clearly does not suffer from loss of use of 
the right foot.  The evidence demonstrates he has more 
function in the foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63.  

The veteran also has also been diagnosed with arthritis in 
both feet (see October 2004 VA podiatry consult).  
Nonetheless, in recent VA treatment records from 2006, there 
is no evidence of ankylosis, shortening of the right 
extremity, or complete paralysis of the external popliteal 
nerve and consequent footdrop. Id.    

Although the December 2004 examiner did not specifically 
address functional loss, he did acknowledge that the veteran 
has significant pain in the right foot.  The examiner went on 
to note that the veteran is still able to do recreational 
therapy and lift weights.  Recent VA treatment records from 
March and May of 2006 report that the veteran recently 
reinjured his right foot, walks with an abnormal gait, and 
uses a cane.  Upon examination in May 2006, a VA physician 
noted abnormal gait, but indicated that otherwise the 
examination was normal.  Weakness and pain are noted, but the 
record does not show swelling, atrophy, muscle spasm, or loss 
of sensation.  Recent treatment records also state that the 
veteran had difficulty pronating his right foot, but the loss 
of range of motion simply does not rise to the level of 
functional loss envisioned for loss of use of the right foot 
under 38 C.F.R. 4.63.   

The medical records from 2006 only support this finding, 
indicating that the veteran does not meet the higher 
evaluation or making reference to a disability which is not 
before the Board at this time.  X-ray studies in May 2006 
fail to indicate a higher evaluation is warranted and only 
supply evidence against this claim.  

In sum, the Board finds that the current findings, to include 
any functional impairment due to pain as set forth in the 
Deluca case, are adequately reflected in the current 30 
percent rating in effect, which does contemplate severe 
impairment under Diagnostic Code 5284.  Thus, he does not 
meet the criteria for a higher 40 percent evaluation under 
Diagnostic Code 5284.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for a right foot disorder under any applicable 
Diagnostic Code.  38 C.F.R. § 4.3.  The appeal is denied.

It is undisputed that the veteran's service-connected 
disability has some effect on his employment (see e.g., 
videoconference hearing transcript of November 2003 and 
personal hearing transcript of October 1998), but as noted 
above, the schedular rating criteria are designed to take 
such factors into account.  Without taking into consideration 
those factors, the current evaluation could not be justified.  
Notably, the veteran also has been in a substance abuse 
program.  There is simply no evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).   See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letters dated in 
September 2002, January 2003, and March 2004, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  The veteran 
has also responded to the VCAA letters by providing 
authorization for records, submitting evidence himself, and 
testifying before the Board.  The Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Finally, with regard to the fourth element of notice, the 
Board notes that the March 2004 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. 112, 120-21 (2004).  The Board finds no harm to the 
veteran in giving him more notice following the adverse 
rating action.     

The Board observes that the adverse determination on appeal 
was issued in February 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini, 18 Vet. App. at 120.  In any 
event, the veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
See 38 U.S.C. § 5103(a); Holliday v. Principi, 14 Vet. App. 
280, 289-90 (2001).  As stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

Since the claim for an increase was denied by the RO and the 
Board, there are no potential effective date issues that 
would warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service personnel records, a VA examination, VA 
outpatient records, and private medical evidence as 
identified and authorized by the veteran.  The veteran was 
provided the opportunity to provide testimony at a November 
2003 videoconference hearing.  On several occasions, the 
veteran has asked to Board to proceed to the merits of the 
case.  

In the January 2006 Appellant's Brief, the veteran's 
representative contends that the December 2004 VA examination 
was inadequate as it did not fully discuss the Deluca factors 
and functional loss.  If an examination report does not 
contain sufficient detail, or the diagnosis is not supported 
by the findings on the examination report, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
However, as consideration of the Deluca factors would not 
provide a basis for a higher rating under Diagnostic Code 
5284 because there is simply no support for loss of use of 
the right foot (the veteran's own statements would not 
support such a finding), the Board finds that no prejudice 
results to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).      

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2004 remand.

As there is no indication that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 30 percent for a right foot 
disability is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


